DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0098623 A1 to Komitau (hereinafter “Komitau”). 
	For claim 1, Komitau discloses a modular article of footwear (10) comprising: 
a first module (20) including: 
a sole structure having a foot-facing surface, a ground-engaging surface, and a peripheral side surface extending between the foot-facing surface and the ground-engaging surface (figs. 4 and 6); 
wherein the peripheral side surface has at least one recess (24); 
a second module (30) disjoined from the first module in a first state and joined to the first module in a second state (figs. 6 and 7), the second module including: 
an upper component (upper of 30); 
wherein the upper component has a split (as best understood by applicant’s disclosure, see figs. 1 and 2 of Komitau wherein portions of the rear of the upper are not in contact; Komitau also discloses the upper member 30 may be designed in any of the many styles to the upper portion of footwear that may cover the lateral sides of the foot or the heel area of the foot or both, paras 0043-0044); 
a flange (32 and 34) secured to the upper component and projecting therefrom (fig. 6);
wherein the flange has a first end at a first side of the split, and a second end at a second side of the split (rail body 32 may be positioned along part or all of the edge of the upper member 30, para 0050, also see figs. 2 and 3 wherein the rear portions of the upper, at locations approaching the heel, have ends associated with the inherent rail body 32); and 
wherein an inner surface of the flange fits against and is securable to the peripheral side surface of the sole structure with the flange in the at least one recess (fig. 7), and the upper component at least partially defining a foot-receiving cavity over the foot- facing surface (see figs. 1 and 3).

  For claim 2, Komitau discloses the modular article of footwear of claim 1, wherein: 
the sole structure and the upper component each include a forefoot region, a midfoot region, and a heel region (paras 0042-0045); 
the at least one recess is a single recess extending around the peripheral side surface throughout the forefoot region, the midfoot region, and the heel region of the sole structure (para 0050); and 
the flange is a single flange extending around the forefoot region, the midfoot region, and the heel region of the upper component (see fig. 5).  

	For claim 3, Komitau discloses the modular article of footwear of claim 1, wherein the upper component is a single, one-piece, unitary structure (see figs.  5 and 6). 

	For claim 4, Komitau discloses the modular article of footwear of claim 1, wherein an outer surface of the flange directly opposite the inner surface is exposed and faces away from the peripheral side surface of the sole structure (see figs. 5 and 7) 

	For claim 5, Komitau discloses the article of footwear of claim 1, wherein the split is in a heel region of the upper (see discussion for claim 1 regarding the construction of the upper component 30). 

	For claim 6, Komitau discloses the modular article of footwear of claim 1, wherein: the flange establishes a lower periphery of the second module; the flange includes a ridge extending along an entirety of the lower periphery of the second module; the sole structure defines a slot that extends around an entirety of the peripheral side surface; and the ridge fits within the slot when the second module is in the second state (see figs. 4-7 and associated descriptions). 

	For claim 7, Komitau discloses the modular article of footwear of claim 1, wherein: the peripheral side surface of the sole structure has at least one first locating feature in the at least one recess; the flange has at least one second locating feature at the inner surface; and the at least one first locating feature interfits with the at least one second locating feature when the second module is in the second state (walls of arms 26 and 28 functioning essentially as location features for the wall of rail body 32). 

	For claim 8, Komitau discloses the modular article of footwear of claim 7, wherein: the at least one second locating feature includes a first half disposed at the first end of the flange; the at least one second locating feature includes a second half disposed at the second end of the flange; and the first half is adjacent to the second half when the inner surface of the flange fits against and is secured to the peripheral side surface of the sole structure (as discussed above, the rail body 32 may be positioned along part or all of the edge of the upper member 30, and would include the rail body being joined at the rear of the sole, including walls discussed in claim 7 functioning as location features). 

	For claim 10, Komitau discloses a modular article of footwear (10) comprising: 
a first module (20) including: 
a sole structure having a foot-facing surface, a ground-engaging surface, and a peripheral side surface extending between the foot-facing surface and the ground-engaging surface (figs. 4 and 6);
wherein the peripheral side surface has at least one recess (24); 
a second module (30) disjoined from the first module in a first state and joined to the first module in a second state (figs. 6 and 7), the second module including: 
an upper component (upper of 30); 
a flange (32 and 34) secured to the upper component and projecting therefrom (fig. 6);
wherein an inner surface of the flange fits against and is secured to the peripheral side surface of the sole structure with the flange in the at least one recess when the second module is in the second state (fig. 7); 
wherein an outer surface of the flange directly opposite the inner surface is exposed and faces away from the peripheral side surface of the sole structure when the second module is in the second state (see figs. 5 and 7); and wherein the upper component serves as at least a portion of a footwear upper (see figs. 2 and 3).  

	For claim 11, Komitau discloses the modular article of footwear of claim 10, wherein: the sole structure and the upper component each include a forefoot region, a midfoot region, and a heel region; the at least one recess is a single recess extending around the peripheral side surface throughout the forefoot region, the midfoot region, and the heel region of the sole structure; and the flange is a single flange extending around the forefoot region, the midfoot region, and the heel region of the upper component (Komitau also discloses the upper member 30 may be designed in any of the many styles to the upper portion of footwear that may cover the lateral sides of the foot or the heel area of the foot or both, paras 0043-0044; and that rail body 32 may be positioned along part or all of the edge of the upper member 30, para 0050, also see figs. 2 and 3 wherein the rear portions of the upper, at locations approaching the heel, have ends associated with the inherent rail body 32) ; and 

	For claim 12, Komitau discloses the modular article of footwear of claim 10, wherein the upper component is a single, one-piece, unitary structure (see figs. 5 and 7).  

	For claim 13, Komitau discloses the modular article of footwear of claim 10, wherein: the upper component has a split (as best understood by applicant’s disclosure, see figs. 1 and 2 of Komitau wherein the rear heel portions are split; Komitau also discloses the upper member 30 may be designed in any of the many styles to the upper portion of footwear that may cover the lateral sides of the foot or the heel area of the foot or both, paras 0043-0044); the flange has a first end at a first side of the split; and the flange has a second end at a second side of the split (rail body 32 may be positioned along part or all of the edge of the upper member 30, para 0050, also see figs. 2 and 3 wherein the rear portions of the upper, at locations approaching the heel, have ends associated with the inherent rail body 32).  

	For claim 14, Komitau discloses the modular article of footwear of claim 13, wherein: the sole structure and the upper component each include a forefoot region, a midfoot region, and a heel region (paras 0042-0045); and the split is in the heel region (Komitau also discloses the upper member 30 may be designed in any of the many styles to the upper portion of footwear that may cover the lateral sides of the foot or the heel area of the foot or both, paras 0043-0044; and that rail body 32 may be positioned along part or all of the edge of the upper member 30, para 0050, also see figs. 2 and 3 wherein the rear portions of the upper, at locations approaching the heel, have ends associated with the inherent rail body 32). 

	For claim 15, Komitau discloses the modular article of footwear of claim 13, wherein: the flange establishes a lower periphery of the second module; the flange includes a ridge extending along an entirety of the lower periphery of the second module; the sole structure defines a slot that extends around an entirety of the peripheral side surface; and the ridge fits within the slot in the second state (see figs. 4-7 and associated descriptions). 

	For claim 16, Komitau discloses the modular article of footwear of claim 10, wherein: the peripheral side surface of the sole structure has at least one first locating feature in the at least one recess; the flange has at least one second locating feature at the inner surface; and the at least one first locating feature interfits with the at least one second locating feature when the second module is in the second state (walls of arms 26 and 28 functioning essentially as location features for the wall of rail body 32).

	For claim 17, Komitau discloses the modular article of footwear of claim 16, wherein: the at least one second locating feature includes a first half disposed at the first end of the flange; the at least one second locating feature includes a second half disposed at the second end of the flange; and the first half is adjacent to the second half when the inner surface of the flange fits against and is secured to the peripheral side surface of the sole structure (as discussed above, the rail body 32 may be positioned along part or all of the edge of the upper member 30, and would include the rail body being joined at the rear of the sole, including walls discussed in claim 7 functioning as location features). 

For claim 19, Komitau discloses a method of manufacturing (attaching an upper to a sole, para 0043) comprising: 
receiving a request for an upper with a specified characteristic (user selects the specific style of upper or sole, paras 0005 and 0043); 
assembling a modular article of footwear in accordance with the request by securing a module to a sole structure (paras 0005, 0021, and 0043); 
wherein: 
the sole structure has a foot-facing surface, a ground-engaging surface, and a peripheral side surface extending between the foot-facing surface and the ground-engaging surface (figs. 4 and 6); 
the module includes an upper component having the specified characteristic (upper of 30), and a flange (32 and 34) secured to the upper component and projecting therefrom (fig. 6); and 
the peripheral side surface has at least one recess (24); 
said securing the module to the sole structure comprises: 
fitting an inner surface of the flange against the peripheral side surface of the sole structure with the flange in the at least one recess and with the upper component partially defining a foot-receiving cavity over the foot-facing surface (paras 0049-0053); and 
securing the inner surface of the flange to the peripheral side surface of the sole structure (paras 0049-0053, see figs. 6 and 7)

	For claim 20, Komitau discloses the method of claim 19, wherein: said fitting the inner surface of the flange against the peripheral side surface of the sole structure comprises placing an outer surface of the flange directly opposite to the inner surface such that the outer surface of the flange is exposed and faces away from the peripheral side surface of the sole structure (see figs. 4-7 and associated descriptions). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0098623 A1 to Komitau (hereinafter “Komitau”) in view of US6,931,766 B2 to Greene (hereinafter “Greene”). 
	For claim 9, Komitau discloses the modular article of footwear of claim 1, wherein: the upper component includes a first material (para 0044); the flange includes a second material (para 0051); the second material is different from the first material (para 0051); the sole structure includes the second material (para 0042).
Komitau does not specifically disclose the second material is a polymer foam.  However, Komitau teaches the sole may be constructer from any suitable material and may include one or more layers of material and at least one area of padding (para 0042). 
Attention is also directed to Greene teaching an analogous type of footwear (abstract of Green) wherein the sole is constructed from polymer foam material to provide a durable and resilient surface (col. 4, lines 19-42, of Greene). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the sole of Komitau would be modified to comprise a polymer foam to provide the wearer a durable and resilient surface, as taught by Greene. 

	For claim 18, Komitau discloses the modular article of footwear of claim 10, wherein: the upper component includes a first material (para 0044); the flange includes a second material (para 0051); the second material is different from the first material (para 0051); the sole structure includes the second material (para 0042).
Komitau does not specifically disclose the second material is a polymer foam.  However, Komitau teaches the sole may be constructer from any suitable material and may include one or more layers of material and at least one area of padding (para 0042). 
Attention is also directed to Greene teaching an analogous type of footwear (abstract of Green) wherein the sole is constructed from polymer foam material to provide a durable and resilient surface (col. 4, lines 19-42, of Greene). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the sole of Komitau would be modified to comprise a polymer foam to provide the wearer a durable and resilient surface, as taught by Greene. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732         

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732